CHEZEM, Judge,
dissenting.
I respectfully dissent because I believe Curry's claim is barred by laches. The state questioned Curry at the PCR hearing and established the following: thirteen years had passed since Curry was convicted of the instant offense; Curry had plead guilty to four separate OW Is since the 1980 offense; one of those convictions was a felony, for which Curry received jail time; and Curry was represented by counsel at all of the proceedings. While the mere passage of time may not be enough to constitute laches, it certainly is a factor. Stewart v. State (1990), Ind. App., 548 N.E.2d 1171. In addition, repeated contacts with the criminal justice system, consultation with attorneys, and incarceration in a penal institution with legal facilities are all facts from which a factfinder may infer knowing acquiescence which leads to unreasonable delay. Perry v. State (1987), Ind., 512 N.E.2d 841. Also, I think the fact that the State would suffer prejudice in retrying Curry is obvious. I would affirm the trial court.